UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT
                              __________________

                                No. 99-10028
                             __________________

                                 JAMES L. BROWN,

                                                       Petitioner-Appellant,

                                     versus

                           GARY L. JOHNSON,
           DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                       INSTITUTIONAL DIVISION,

                                             Respondent-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:98-CV-1869-G)
_________________________________________________________________
                            May 8, 2000

Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Texas prisoner James L. Brown (#269883) appeals, pro se, the

dismissal of his federal habeas application as time-barred, our

court having granted a Certificate of Appealability (COA) on

whether the one-year limitations period of the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132,

110 Stat. 1214 (1996), should be equitably tolled, because the

prison    law   library    did    not   receive    a   copy   of   AEDPA    until

approximately     11    months     after   its    effective    date   and    he,

correspondingly, did not receive notice of AEDPA’s limitations

period.    We AFFIRM.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                I.

     In April 1977, a jury convicted Brown for his third felony.

That May, he was sentenced to life imprisonment.

     Brown was paroled in December 1989.      Parole was revoked in

February 1993.

     In December 1997, Brown filed a state habeas application,

challenging the revocation.   The application was denied in July

1998 by the Texas Court of Criminal Appeals without written order.

Ex Parte Brown, No. 38,013-01 (Tex. Crim. App. 15 July 1998).

     Brown filed a federal habeas application that August.       The

magistrate judge recommended dismissal as time-barred, pursuant to

28 U.S.C. § 2244(d).      The recommendation was adopted by the

district court.   Brown’s motion to alter judgment was denied.

     The district court denied Brown a COA.   Our court granted it,

however, on whether the failure of the prison law library to

receive a copy of AEDPA for approximately 11 months after its

effective date warranted equitable tolling.

                               II.

     Section 2244(d), in pertinent part, states:

          (1) A 1-year period of limitation shall apply
          to an application for a writ of habeas corpus
          by a person in custody pursuant to the
          judgment of a State court.     The limitation
          period shall run from the latest of—

               (A) the date on which the judgment
          became final by the conclusion of direct
          review or the expiration of the time for
          seeking such review;

               (B) the date on which the impediment to
          filing an application created by State action
          in violation of the Constitution or laws of

                               - 2 -
              the United States is removed, if the applicant
              was prevented from filing by such State
              action;

                                         ....

              (2) The time during which a properly filed
              application for State post-conviction or other
              collateral   review   with  respect   to   the
              pertinent judgment or claim is pending shall
              not be counted toward any period of limitation
              under this subsection.

28 U.S.C. § 2244(d) (emphasis added).

     Prisoners whose convictions became final prior to 24 April

1996, AEDPA’s effective date, had one year after that date in which

to file for federal habeas relief.              Flanagan v. Johnson, 154 F.3d
196, 200 (5th Cir. 1998).       As reflected above, AEDPA’s limitations

period   is    suspended     while   a    state    post-conviction      or   other

collateral review is pending.            28 U.S.C. § 2244(d)(2); see Fields

v. Johnson, 159 F.3d 914, 916 (5th Cir. 1998).

     AEDPA’s      one-year    limitations         period   is   a    statute   of

limitations.     Davis v. Johnson, 158 F.3d 806, 811 (5th Cir. 1998),

cert. denied, ___ U.S. ___, 119 S. Ct. 1474 (1999).                 Therefore, it

may be equitably tolled in rare and exceptional circumstances. Id.

     Absent equitable tolling, Brown’s petition is time-barred,

because, although his parole was revoked in 1993, he did not seek

habeas relief (in this instance, state) until December 1997, after

the limitations period had expired in April.                He contends he is

entitled to equitable tolling because he is proceeding pro se and

did not receive notice of AEDPA until 14 April 1997, approximately

11 months after its effective date, when the prison law library

received a copy.      He maintains he could obtain notice of AEDPA’s

                                     - 3 -
limitations period only through that library and, consistent with

28 U.S.C. § 2244(d)(1)(B), its failure to give him notice was a

state-created impediment to his timely seeking federal habeas

relief.

     In Felder v. Johnson, 204 F.3d 168, 170 (5th Cir. 2000),

Felder sought equitable tolling of AEDPA’s limitations period,

stating he was incarcerated before AEDPA’s effective date; was

proceeding pro se; was innocent of the crime for which he was

convicted;    and    was    unaware      of    AEDPA’s      requirements,         due   to

inadequacies of the prison law library.                   He claimed AEDPA was not

made available to him until September 1997.                     Id.

     But, our court held ignorance of AEDPA’s limitations period,

caused by not receiving notice of changes in the limitations period

until after it expired, did not warrant equitable tolling.                         Id. at

172-73.

     Brown raises the same factual scenario as Felder, except he

claims the prison law library received a copy of AEDPA in April

1997, five months earlier than claimed in Felder and within the

limitations period (expired approximately two weeks later).                             No

authority    need    be    cited   for    our    being     bound      by    our   circuit

precedent.    Accordingly, Brown’s ignorance of AEDPA’s limitations

period does not warrant equitable tolling.

                                          B.

     Brown    also    claims   application           of   the    limitations       period

violates    the   Suspension       Clause      and    Ninth      Amendment,       because

Congress exceeded its authority in enacting AEDPA.                         A COA was not


                                         - 4 -
granted   for   this   issue.    Nor   has   Brown    requested   it   be   so

certified.      Accordingly, we cannot consider it.         See Lackey v.

Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997) (limiting review to

issues specified in COA).

                                  III.

     In the light of the foregoing, the dismissal of Brown’s

application     is   AFFIRMED.   Therefore,     the    State’s    motion    to

supplement the record is DENIED as moot.

                                             AFFIRMED; MOTION DENIED




                                  - 5 -